 

Case 1:20-cv-02558-GBD Document 24 Filed 06/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ewe eer ee ee ew ee eee Bee ee ee ee ee xX
INTERGLOBO CUSTOMS BROKER, INC.,
Plaintiff,
-against- :
: ORDER
GENAL STRAP INC. @/b/a VOGUESTRAP, :
: 20 Civ. 2558 (GBD)
Defendant. :
ee ee ee eee eee eee ee ee eee eee eee ee Xx

GEORGE B. DANIELS, District Judge:
Defendant’s request for an extension of time to respond to Plaintiff's default motion,

(ECF No. 21), is hereby GRANTED. Defendant’s response, if any, is due on July 3, 2020.

Dated: June 23, 2020
New York, New York

 

SO ORDERED.
dit Bb Dur
. DANIELS

rn TATES DISTRICT JUDGE
